Title: Vergennes to the American Commissioners, 6 February 1779: résumé
From: Vergennes, Charles Gravier, comte de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, February 6, 1779, in French: I have communicated to M. de Sartine your letter of January 24. He has replied that it is not possible to provide special escort beyond the Azores for ships bound to North America, but that they will be escorted along with French ships far enough to put them out of most danger from privateers. Those vessels being prepared for America at Nantes will be escorted to the Ile d’Aix this month, and then if they wish to accompany the French convoy for the West Indies they will be escorted beyond the Capes.>
